Opinion by
Trexler, J.,
The verdict of the jury settled the fact that the plaintiff was employed' by the defendant to purchase certain articles for it and that he was entitled to the compensation which he claimed for the services performed. There was sufficient evidence to sustain the finding.
The only matter left for our consideration is whether the court erred in excluding certain testimony. The plaintiff was on the stand and had testified in detail as to how he was engaged to buy the articles for the defendant. There was nothing in his testimony to show that he was in business as a merchandise broker. He testified that he had severed his connection with the purchasing business prior to that time and was employed in a whiffletree factory. The defendant then asked him upon cross-examination as to whether he had procured a license for the year of 1913 as a merchandise broker. The court sustained the objection to it and excluded the evidence for the reason that the plaintiff was claiming upon a special contract and that there was no evidence that the plaintiff was holding himself out as a broker. As far as the case had developed there was no error in excluding this testimony. If the defendant wished to show that the plaintiff was a merchandise broker that was a matter of defense. There is considerable latitude allowed in the control of cross-examination and unless an abuse of discretion is shown we will not reverse. If the defendant upon the presentation of its side of the case desired to go into this matter, it had the opportunity to show that at the time of the transaction the plaintiff was in business as a purchasing agent and could have followed with proof that he had no license. As stated before, the offer upon cross-examination to show that plaintiff had no license was not made at the proper time and the court although it might have allowed the question did not commit reversible error in rejecting it. As was stated in Field v. Schuster, 26 Pa. Superior Ct. 82 (92), “The evident purpose of the offer was to introduce the defendant’s case in *28advance by a cross-examination of the plaintiff. The evidence presented by the plaintiff at that stage of the case did not authorize the introduction of the evidence contained in the offer. The fact that an additional reason for this objection was given by the court is not ground for reversal.”
It is also urged that the court erred in sustaining the objection by the plaintiff to a letter written by plaintiff to defendant by which letter defendant sought to show that plaintiff was holding himself out as a merchandise broker and was conducting business as such but the objection made to this letter was that it was dated February 8,1914, being some time after the alleged special contract, under which the plaintiff’s claim was made, that being November, 1913. This objection was well taken. If the defendant had offered to connect this with other facts which would bring the proof to the point of time at which the contract was made, the matter would have presehted a different aspect.
There is no testimony before us showing that the plaintiff was in the business of purchasing agent at the time the special contract, upon which he recovered, was made. As we have decided that the court committed no error in excluding the testimony above referred to, the verdict must stand.
The assignments of error are overruled. Judgment affirmed.